IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


RENN STOKES,                               :   No. 11 EAP 2021
                                           :
                   Appellant               :   Appeal from the Order entered on
                                           :   February 9, 2021 in the
                                           :   Commonwealth Court at No. 353
             v.                            :   MD 2018
                                           :
                                           :
PENNSYLVANIA BOARD OF PROBATION            :
AND PAROLE,                                :
                                           :
                   Appellee                :


                                    ORDER


PER CURIAM                                        DECIDED: February 23, 2022
     AND NOW, this 23rd day of February, 2022, the order of the Commonwealth Court

is hereby AFFIRMED.